DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
                          Information Disclosure Statements
There Information Disclosure Statements (IDS) filed on 9/23/2020 has been acknowledged. 
Office Note: However, 3 of the references appear not related to the claimed subject any matter in any way. The Office has lined through these and not considered them since they appear to not be related to the claimed subject matter and further since applicant did not state where in the references there was relevance. If applicant wants the Office to consider these, please state what parts are relevant to the claimed subject matter.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors.  Applicant's cooperation is requested in correcting any errors of which applicant may become aware of, in the specification.	

                                       Status of Application
Claims 1, 3-5, 7-9, 11-13, 15-17, and 19-25 are pending. Claims 1, 9, and 17 are the independent claims. Claims 2, 6, 10, 14, and 18 have been previously cancelled. Claims 1, 3-4, 7, 9, 11-12, 15, 17, and 19-25 have been amended. This Non-Final Office action is in response to the “Request for Continued Examination with Amendments and Remarks” received on 4/12/2021.
Response to Arguments/Remarks
	With respect to Applicant’s remarks filed on 4/12/2021; Applicant's “Amendments and Remarks” have been fully considered. Applicant’s remarks will be addressed in sequential order as they were presented.
Office Note: Since applicant has cancelled claims 2, 6, 10, 14, and 18 all rejections and objections pertaining thereto are now considered moot.
	With respect to the Claim rejections under 35 U.S.C. § 112 (b), applicants “amendments and remarks” have been considered and found persuasive. Therefore the Claim rejections under 35 U.S.C. § 112 (b) have been withdrawn.
With respect to the previous claim rejections under 35 U.S.C. § 103, applicant has amended the independent claim and these amendments have changed the scope of the original application and the Office has supplied new grounds for rejection attached below in the Non-FINAL office action and therefore the prior arguments are considered moot.
It is the Office’s stance that all of applicant arguments have been considered and the rejections remain.
Non-Final Office Action
CLAIM INTERPRETATION
During examination, claims are given the broadest reasonable interpretation consistent with the specification and limitations in the specification are not read into the claims. See MPEP §2111, MPEP §2111.01 and In re Yamamoto et al., 222 USPQ 934 10 (Fed. Cir. 1984). Under a broadest reasonable interpretation, words of the claim must be given their plain meaning, unless such meaning is inconsistent with the specification. See MPEP 2111.01 (I). It is further noted it is improper to import claim limitations from the specification, i.e., a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment. See 15 MPEP 2111.01 (II).
A first exception to the prohibition of reading limitations from the specification into the claims is when the Applicant for patent has provided a lexicographic definition for the term. See MPEP §2111.01 (IV). Following a review of the claims in view of the specification herein, the Office has found that Applicant has not provided any lexicographic definitions, either expressly or implicitly, for any claim terms or phrases 
A second exception to the prohibition of reading limitations from the specification into the claims is when the claimed feature is written as a means-plus-function. See 35 U.S.C. §112(f) and MPEP §2181-2183. As noted in MPEP §2181, a three prong test is used to determine the scope of a means-plus-function limitation in a claim: 
the claim limitation uses the term "means" or "step" or a term used as a substitute for "means" that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function 
the term "means" or "step" or the generic placeholder is modified by functional language, typically, but not always linked by the transition word "for" (e.g., "means for") or another linking word or phrase, such as "configured to" or "so that" 
the term "means" or "step" or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

The Office has found herein that none of the claims contain limitations of means or means type language that must be analyzed under 35 U.S.C. §112 (f). 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was 

Claims 1, 3-5, 7, 9, 11-13, 15, 17 and 19-20 are rejected under 35 USC 103 as being unpatentable over Lee (United States Patent Publication 2016/0090087) in view Chen et al. (United States Patent Publication 2019/0212749) and in further view of Chu et al. (United States Patent Publication 2018/0164827).
With respect to Claim 1: While Lee discloses “A machine-implemented method for operating an autonomous driving vehicle” [Lee, Abstract and ¶ 0005-0008]; 
“the method comprising: determining a first reference trajectory for an autonomous driving vehicle (ADV) to change lanes from a source lane to a target lane based on perception data describing a driving environment surrounding the ADV” [Lee, ¶ 0008-0012, 0018-0027];
“calculating a lane shifting correction based on a lane configuration of the source lane and a current state of the ADV” [Lee, ¶ 0008-0012, 0018-0027]; 
“the lane configuration being determined based on the perception data” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3];
“shifting at least a starting point of the first reference trajectory laterally from a current location of the ADV based on the lane shifting correction to generate a second reference trajectory comprising a second starting point” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3]; 

“and the second starting point is different from the first starting point” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3];
“and controlling the ADV according to the second trajectory” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3]; 
“including performing a lane shifting correction operation” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3]; 
“to change lanes from the source lane to the target lane” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3];
“controlling the ADV according to the second reference trajectory to change lanes from the source lane to the target lane” [Lee, ¶ 0008-0012, 0018-0027, 0070-0079 and Figure 3];
Lee does not specifically state that the lane shifting correction is based on a time to perform the lane change or that there is a drifting error.
Chen, which is also a system that guides vehicles during lane changes teaches using vehicle factors when changing lanes, such as “determining time (T) expected to complete lane changing from the source lane to the target lane” [Chen, ¶ 0002, 0006 and 0046-0047];
“calculating a shifting ratio based on the time expected to complete the lane changing” [Chen, ¶ 0002, 0006 and 0046-0047];
“calculating a lane shifting based on the shifting ratio” [Chen, ¶ 0002, 0006 and 0046-0047];

“a time to perform the lane change” [Chen, ¶ 0002, 0006 and 0046-0047]; 
“and a current state of the ADV” [Chen, ¶ 0002, 0006 and 0046-0047];
“the lane configuration being determined based on the perception data” [Chen, ¶ 0002, 0006 and 0046-0047].
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chen into the invention of Lee to not only include calculating multiple trajectories for a lane change based on the vehicle and the road as Lee discloses but to also account for duration of the lane change as taught by Chen with a motivation of creating a more robust system, which accounts for more variables, such as lane change duration, by applying machine learning which creates a cheaper, less power hungry system [Chen, ¶ 0006]. Additionally, the claimed invention is merely a combination of old, well known elements such as lane changing in autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Chu, which is also a system that controls autonomous vehicles based on baths teaches “controlling the ADV according to the second reference trajectory” [Chu, ¶ 0048 and 0050-0052], 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chu into the invention of Lee to not only include calculating multiple trajectories for a lane change based on the vehicle and the road as Lee discloses but to also account for errors in position as taught by Chu with a motivation of creating a more robust system, which accounts for errors in vehicle control and to increase safety [Chu, ¶ 0004]. Additionally, the claimed invention is merely a combination of old, well known elements such as lane changing in autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
Office Note: the term ratio is used in this claim, but without stating what the ratio is, the Office is interpreting any math, as the ratio. The Office suggests incorporating the subject matter of Claim 8, into Claim 1, to specifically define the metes and bounds of correction factor which includes the ratio. 
With respect to Claim 3: While Lee Discloses “The method of claim 2, wherein performing the lane shifting correction operation” []; 
Lee does not specifically state drifting error.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Chu into the invention of Lee to not only include calculating multiple trajectories for a lane change based on the vehicle and the road as Lee discloses but to also account for errors in position as taught by Chu with a motivation of creating a more robust system, which accounts for errors in vehicle control and to increase safety [Chu, ¶ 0004]. Additionally, the claimed invention is merely a combination of old, well known elements such as lane changing in autonomous vehicles and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art before the effective filing date of the claimed invention would have recognized that the results of the combination would have been predictable.
With respect to Claim 4: Lee Discloses “The method of claim 3, wherein the steering control command is configured to change the heading direction of the ADV towards the second starting point of the second reference trajectory” [Lee, ¶ 0008-0012, 0018-0027, 0046, 0070-0079 and Figure 3].
With respect to Claim 5: Lee Discloses “The method of claim 3, wherein calculating the lane shifting correction based on the lane configuration of the source lane and the current state of the ADV comprises: “determining a lane 
“determining a current speed (V) of the ADV based on the current state of the ADV” [Lee, ¶ 0008-0012, 0018-0027, 0046, 0070-0079 and Figure 3]; 
“and calculating a shifting ratio based on the lane width of the source lane and the current speed of the ADV” [Lee, ¶ 0008-0012, 0018-0027, 0046, 0070-0079 and Figure 3]; 
“wherein the lane shifting correction is calculated based on the shifting ratio” [Lee, ¶ 0008-0012, 0018-0027, 0046, 0070-0079 and Figure 3].
With respect to Claim 7: Lee Discloses “The method of claim 5, wherein generating the first trajectory is performed for each of a plurality of planning cycles configured based on a predetermined planning frequency (A), and wherein the lane shifting correction is calculated further based on the predetermined planning frequency” [Lee, ¶ 0008-0012, 0018-0027, 0046, 0070-0079, 0104-0106].
With respect to Claims 9, 11-13, and 15: all limitations have been examined with respect to the method in claims 1, 3-5, and 7. The medium taught/disclosed in claims 9, 11-13, and 15 can clearly perform the method of claims 1, 3-5, and 7. Therefore claims 9, 11-13, and 15 are rejected under the same rationale.
With respect to Claims 17 and 19-20: all limitations have been examined with respect to the method in claims 1, 3-5, and 7. The system taught/disclosed in claims 17 and 19-20 can clearly perform the method of claims 1, 3-5, and 7. Therefore claims 17 and 19-20 are rejected under the same rationale.
Claim Objections
Claims 8, 16, and 21-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
As allowable subject matter has been indicated, applicant's reply must either comply with all formal requirements or specifically traverse each requirement not complied with.  See 37 CFR 1.111(b) and MPEP § 707.07(a).
Prior Art (Not relied upon)
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the attached form 892.
Conclusion
Applicant’s amendment necessitated the new ground(s) of rejection presented in this Office action. Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).a).  
A shortened statutory period for reply to this action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Olszewski can be reached on 571-272-2706.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JESS WHITTINGTON/Examiner, Art Unit 3669